*368Opinion by
Johnson, J.
At the trial it was stipulated that the issue herein is similar to that involved in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) and that the merchandise, consisting of 190 cartons of frozen fish, was missing and was not in fact landed, imported, nor received by the importer. In accordance with stipulation of counsel and following the decision cited, it was held that duty is not assessable upon said 190 cartons of frozen fish reported by the inspector as not found at the time of landing. The protest was sustained to this extent.